Hilton Hotels, Corp., 100 Nev. 207, 209, 678 P.2d 1152, 1153 (1984)
                  (stating that a court cannot create finality through NRCP 54(b)
                  certification when an order is not amenable to certification); see also ICDI
                  Sylvan Pools, Inc. ix Workman,    107 Nev. 340, 342, 810 P.2d 1217, 1219
                  (1991) (noting that a party's intent not to pursue a counterclaim does not
                  render the• claim moot or operate to formally dismiss the claim). Thus,
                  despite the district court's attempt to create finality, NRCP 54(b)
                  certification was improper, and respondent's counterclaims remain
                  pending below.
                              We cautioned appellant that failure to demonstrate that this
                  court has jurisdiction could result in this court's dismissal of this appeal.
                  To date, appellant has not filed a timely response to this court's show
                  cause order, which was due on October 6, 2014. Accordingly, we
                              ORDER this appeal DISMISSED.




                                                                           Pit aA,           J.
                                                               Pi kering

                                                               PH
                                                               Parraguirre



                                                              saitf

                  cc: Hon. Jerome Polaha, District Judge
                       Jonathan H. King
                       Kaempfer Crowell/Reno
                       Washoe District Court Clerk


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ea